DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Sato (US 20070038464).
With regard to claim 9, Sato teaches a method of manufacturing a metal product 
(laser marking on a metallic surface, para. [0093]), the method comprising: forming a marking by repeatedly scanning along a predetermined first direction while irradiating a surface of a metal member with a marking laser beam over a first set of rows (“After the process data, in which the beam spot coordinates are saved in the order of scanning, is transferred to the control terminals 30 a, 30 b . . . in parallel in this way, the laser markers 40 a, 40 b . . . irradiate laser beams on the display surfaces of the respective materials, and arrange the dots 5 vertically and horizontally as shown in FIG. 26A to form black cells 2 a, and areas that are not irradiated by the laser beam become white cells 2 b, to form 2-dimensional code 1, para. [0131]”), the marking laser beam generated by a pulse-like laser light source (“performs marking of one dot using one or a plurality of Q switch pulses, para. [0077]), wherein the 
	Sato does not teach wherein forming the marking includes irradiating each of the cells with the marking laser beam such that: b×n/a≥0.5 where parameters a, b, and n are defined as: a: a length of one side of each cell; b: a pulse diameter of the marking laser beam; and n: a number of scans of the marking laser beam per cell.   However, it is submitted that such an adaptation would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art as a matter of routine experimentation and/or to achieve an optimum value since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).   Furthermore, the instant patent application does not identify any unexpected results and/or any evidence which identifies the criticality of the subject values.   
With regard to claim 10, it is submitted that with regard to the limitation of forming the marking includes irradiating each of the cells with the marking laser beam such that: b×n/a≥1, such an adaptation would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art as a matter of routine experimentation and/or to achieve an optimum value since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).   Furthermore, the instant patent application does not identify any unexpected results and/or any evidence which identifies the criticality of the subject values.   

Allowable Subject Matter
Claims 11-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH W ISKRA whose telephone number is (313)446-4866.  The examiner can normally be reached on Mon - Fri: 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANA ROSS can be reached on 571-272-4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH W ISKRA/Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761